                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

BILLY J. COVINGTON,                                    Case No. 1:18-cv-511

       Plaintiff,
                                                       Dlott, J.
               vs.                                     Bowman, M.J.

ANTHONY CADOGAN, et al.,

       Defendants.

                             REPORT AND RECOMMENDATION


       Plaintiff, an inmate at the Southern Ohio Correctional Facility (SOCF), has filed a

pro se civil rights complaint pursuant to 42 U.S.C.' 1983 against SOCF officials. This

civil action is now before the Court on Defendant SOCF Unit Manager Jeremy Oppy’s

motion for judgment on the pleadings (Doc. 19) and the parties’ responsive memoranda

(Docs. 22, 25). Upon careful review, the undersigned finds that Defendant’s motion is

well-taken and should be granted.

       I.      Background and Facts

       Plaintiff alleges that on April 26, 2018, Defendant Oppy violated his First

Amendment and Equal Protection rights by denying him an opportunity to purchase a

prayer rug. (Doc. 8). Plaintiff states that he filed a kite to Defendant Oppy asking if he

could purchase a prayer rug. Id. Plaintiff claims that Defendant Oppy stated that he

could only have one towel that was already issued to him. Id. Plaintiff states that he

then filed an Informal Complaint to Anthony Cadogan and was again denied due to

prison policy. Id.




                                            1
       Plaintiff seeks an injunction to “grant[] all Muslim inmates the right to purchase

Muslim prayer rugs” and notes that he is suing the Defendant in an individual capacity.

(Doc. 8, PageID55). Plaintiff also claims that this incident has caused “extreme

hardship” while practicing his religion and requests $20,000 in punitive damages per

defendant. Id.

       On July 25, 2018, Plaintiff filed the Complaint against Defendants Anthony

Cadogen and Jeremy Oppy. (Doc 1). On October 5, 2018, Plaintiff filed an identical

complaint with a jury demand, which was served to Defendant. (Doc. 8). Upon sua

sponte review by the court, the claims against Defendant Cadogen were dismissed for

failure to state a claim but allowed the claims against Defendant Oppy concerning

Plaintiff’s religious and equal protection rights to proceed. (Doc. 9, PageID59, 61).

       Defendant Oppy now moves for judgment on the pleadings. The motion is well-

taken and should be granted

       II.    Standard of Review

       To survive a motion for judgment on the pleadings, a complaint must “state a

claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007). The Court must construe the complaint in the light most favorable to the

plaintiff and accept all well-pleaded material allegations in the complaint as true. Roth

Steel Products v. Sharon Steel Corporation, 705 F.2d 134, 155 (6th Cir. 1983).

However, the court need not accept as true legal conclusions or unwarranted factual

inferences. Lewis v. ACB Business Seru., Inc., 135 F.3d 389, 405 (6th Cir. 1988);

Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987). It is not enough that

the   complaint   contains   “an   unadorned,     the   defendant-unlawfully    harmed-me



                                             2
accusation.” Ashcroft v. Igbal, 556 U.S. 662, 678 (2009). Conclusory statements which

recite a cause of action are not sufficient. Id. The complaint must contain more than

allegations the defendant may have possibly acted unlawfully. Even allegations that are

consistent with a defendant’s liability are insufficient. Id. Instead, the complaint must

“contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Id. See also Corie v. Alcoa Wheel & Forget Products, 577 F.3d

625 (6th Cir. 2009). If it is not plausible that the factual allegations will lead to the

requested relief, the defendant is entitled to judgment as a matter of law.

       III.     Analysis

       Defendant Oppy contends that Plaintiff’s Complaint fails on a number of fronts.

First, a pro se plaintiff cannot represent others in a class action lawsuit. Second, Plaintiff

cannot seek an injunction when suing a defendant in an individual capacity. Third,

Plaintiff has not met the requirements of the PLRA. Lastly, Plaintiff is barred by qualified

immunity. Defendant’s assertions will be addressed in turn.

                A. Class Action/Injunctive Relief

       As noted above, Plaintiff’s complaint seeks "grant [] all Muslim inmates the right

to purchase Muslim prayer rug." (Doc. 8, at PageID 55). Defendant argues however,

that a pro se plaintiff cannot represent a larger class of Muslims and requests damages

on their behalf. The undersigned agrees.

       It is well established that a pro se litigant cannot represent other individuals in a

class action.     See, e.g., Ziegler v. Michigan, 90 F.App'x 808, 810 (6th Cir. 2004)

("non-attorneys proceeding pro se cannot adequately represent a class"); Oxendine v.

Williams, 509 F.2d 1405, 1407 (4th Cir.1975) (holding that it was "plain error" to permit



                                              3
the pro se prisoner "to represent his fellow inmates in a class action"); “A prisoner must

allege a personal loss and seek to vindicate a deprivation of his own constitutional

rights.” Corn v. Sparkman, 1996 U.S. App. LEXIS 11629, *3 (6th Cir. 1996). If the

prisoner does try to bring claims of other prisoners’ constitutional violations, he lacks

sufficient standing to do so. Id. Accordingly, to the extent that Plaintiff seeks to bring

this action on behalf of a class of all Muslim inmates, Plaintiff’s claims fail as a matter of

law.

       Moreover, Plaintiff’s claim for injunctive relief to “grant[] all Muslim inmates the

right to purchase prayer rugs” also fails as a matter of law. Courts have held that the

“extraordinary remedy” of an injunction is not available when suing in an individual

capacity for actions that occurred during official capacity duties. See e.g., Cmty. Mental

Health Servs. v. Mental Health & Recovery Bd. Serving Belmont, Harrison & Monroe

Counties, 150 Fed. Appx. 389, 401 (6th Cir. 2005) (“Just as a plaintiff cannot sue a

defendant in his official capacity for money damages, a plaintiff should not be able to

sue a defendant in his individual capacity for an injunction in situations in which the

injunction relates only to the official's job, i.e., his official capacity.”).

               B. First Amendment Claims

       As noted above, Plaintiff alleges that defendant Oppy violated his religious and

equal protection rights by denying Plaintiff’s request to purchase a prayer rug. The First

Amendment guarantees a prisoner the right to practice his religion. Thornburgh v.

Abbott, 490 U.S. 401, 408 (1989); Bell v. Wolfish, 441 U.S. 520, 550–51 (1979). To

establish that his right to the free exercise of his religion has been violated, plaintiff must

make a threshold showing: (1) that the “belief or practice asserted is religious in [his]



                                                  4
own scheme of things”; (2) that the belief or practice is “sincerely held”; and (3) that

defendants’ conduct infringes upon the belief or practice. Kent v. Johnson, 821 F.2d

1220, 1224 (6th Cir. 1987) (citations omitted). The focus then shifts to “whether the

challenged practice of the prison officials furthers some legitimate penological

objective.” Id. A prison regulation that restricts a constitutional right is valid if it is

“reasonably related to legitimate penological interests.” Turner v. Safley, 482 U.S. 78,

84 (1987). “Of course, the determination of state prison authorities as to what are

legitimate penological objectives and what regulations and practices further them is

entitled to great deference.” Kent v. Johnson, 821 F.2d at 1225 (citing Block v.

Rutherford, 468 U.S. 576, 585, 104 S.Ct. 3227, 82 L.Ed.2d 438 (1984); Hill v. Blackwell,

774 F.2d 338, 342 (8th Cir. 1985)). The Supreme Court explained that “such a standard

is necessary if ‘prison administrators ..., and not the courts, [are] to make the difficult

judgments concerning institutional operations.’” Turner v. Safley, 482 U.S. at 89, 107

S.Ct. 2254 (quoting Jones v. North Carolina Prisoner’s Union, Inc., 433 U.S. 119, 128

(1977)).

       Here, on the face of the complaint, Plaintiff acknowledges that he was permitted

to exercise his religion. The complaint states Plaintiff asked Defendant Oppy if he could

purchase a prayer rug in order to practice his Muslim faith. Oppy denied Plaintiff’s

request asserting prison polices prohibits inmate’s from having Muslim rugs. (Doc. 8 at

p. 5). Oppy told Plaintiff that he could use a towel in place of a prayer rug. Plaintiff

asserts that it is “essential to his Muslim belief to pray 5 times a day and to focus on

certain point[s] on all Muslim rugs.” Id. Plaintiff further alleges that Muslim Rugs have

cushions for his knees “since he spends a lot of time praying.” Being denied a rug



                                            5
“made it hard to practice my religion the way I am instructed to by Islamic Law.” Id.

Notably, while difficult, Plaintiff does not allege that he was unable to exercise his

religion.

        Moreover, Defendant argues that he properly denied Plaintiff the right to buy a

prayer rug based on DRC policies. Notably, in denying Plaintiff’s grievance filed on May

24, 2018, Defendant noted that Page 40 of the SOCF Inmate Handbook, which is

signed by Plaintiff, states: “state issued towel may be used as an alter cloth during

worship and as a prayer rug.” (Doc. 27)1.               Defendant further noted that Plaintiff is

currently being held in restrictive housing, and “[w]hen you are relieved from ERH to

general population, you may order a prayer rug.” Id. On appeal, the office of the Chief

Inspector found that there was no evidence to support a violation of policy or rule in this

matter; staff actions in this matter are compliant with DRC policy 55-SPC-02 (Restrictive

Housing Procedures). (See Doc. 27).

        Courts have given prisons discretion and have applied this discretion when

determining whether a prison has a legitimate penological reason for denying an item

relating to religious practices. Here, the denial was based on legitimate reasons in that

the policy of the prison provides for towels to be used as prayer rugs because Plaintiff

was in restrictive housing. Thus, a valid penological reason exists. More importantly,

Defendant’s conduct did not infringe upon Plaintiff’s beliefs or practices.                    As noted




1
  A court may consider exhibits attached to the complaint, public records, items appearing in the record of
the case, and exhibits attached to the defendant’s motion to dismiss so long as they are referred to in the
complaint and are central to the claims therein, without converting the motion [to dismiss] into one for
summary judgment.” Rondigo, LLC v. Twp. of Richmond, 641 F.3d 673, 681 (6th Cir. 2011). “Matters of
public record include records of other courts.” Eggerson v. United States, 2006 U.S. Dist. LEXIS 41873 at
*9 (W.D. Mich. Jun. 22, 2006). (See also Doc. 38)


                                                    6
above, the complaint explicitly states that Plaintiff was able to practice his religion.

Accordingly, Plaintiff as failed to show the existence of any constitutional violation.

              C. Qualified Immunity

       Qualified immunity protects those officials whose “conduct does not violate

clearly established . . . constitutional rights of which a reasonable person would have

known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified immunity “‘gives

ample room for mistaken judgments by protecting ‘all but the plainly incompetent or

those who knowingly violate the law.’” Hunter v. Bryant, 502 U.S. 224, 229, 112 S.Ct.

534, 116 L.Ed.2d 589 (1991) (quoting Malley v. Briggs, 475 U.S. 335, 343, 341, 106

S.Ct. 1092, 89 L.Ed.2d 271 (1986)). See also Dorsey v. Barber, 517 F.3d 389, 394 (6th

Cir. 2008). Qualified immunity applies regardless of whether the official's error was a

mistake of law or a mistake of fact, or a mistake based on mixed questions of law and

fact. Pearson, 555 U.S. at 231, 129 S.Ct. 808.

       Once raised by a defendant, the plaintiff “bears the ultimate burden of proof to

show that [government officials] are not entitled to qualified immunity.” Cockrell v. City of

Cincinnati, 468 F. App’x 491, 494 (6th Cir. 2012) (quoting Garretson v. City of Madison

Heights, 407 F.3d 789, 798 (6th Cir. 2005). The plaintiff must satisfy a two-pronged

analysis: (1) taken in the light most favorable to the party asserting the injury, do the

facts alleged show that the officer’s conduct violated a constitutional right, and (2) if a

violation could be made out on a favorable view of the parties’ submission, was the right

clearly established at the time of the injury. Saucier, 533 U.S. at 201. In its discretion,

the court may initially address either of these questions in light of the circumstances of




                                              7
the particular case before it in resolving an officer’s qualified immunity claim. Pearson,

555 U.S. at 236–37.

       Here, as noted above, Plaintiff has failed to establish a violation of his

constitutional rights.   Furthermore, the actions taken by Defendant Oppy would not

constitute a violation of a “clearly established” right for the purposes of qualified

immunity because a reasonable officer would have believed Defendant Oppy’s actions

in refusing to allow the inmate to purchase a prayer rug according to prison policy would

be a legitimate reason. See Cameron, 38 F.3d at 272. As such, Plaintiff has failed to

establish that he suffered a deprivation of any clearly established statutory or

constitutional right that a reasonable official would understand violated the same.

Therefore, the Defendants are immune from Plaintiff's claims and are entitled to

judgment as a matter of law.

       IV.    Conclusion

       In light of the foregoing, it is therefore RECOMMENDED that Defendants’

motion for judgment on the pleadings (Doc. 19) be GRANTED and this matter be

TERMINATED on the active docket of the Court.

                                                s/Stephanie K. Bowman
                                                Stephanie K. Bowman
                                                United States Magistrate Judge




                                            8
                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

BILLY J. COVINGTON,                                  Case No. 1:18-cv-511

      Plaintiff,
                                                     Dlott, J.
              vs.                                    Bowman, M.J.

ANTHONY CADOGAN, et al.,

      Defendants.

                                      NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS

after being served with a copy thereof. That period may be extended further by the

Court on timely motion by either side for an extension of time. All objections shall

specify the portion(s) of the R&R objected to, and shall be accompanied by a

memorandum of law in support of the objections.         A party shall respond to an

opponent’s objections within FOURTEEN DAYS after being served with a copy of those

objections. Failure to make objections in accordance with this procedure may forfeit

rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters,

638 F.2d 947 (6th Cir. 1981).




                                          9
